                                                                 1   MICHAEL R. BROOKS, ESQ.
                                                                     Nevada Bar No. 07287
                                                                 2   HUNTER S. DAVIDSON, ESQ.
                                                                     Nevada Bar No. 14860
                                                                 3   KOLESAR & LEATHAM
                                                                     400 South Rampart Boulevard, Suite 400
                                                                 4   Las Vegas, Nevada 89145
                                                                     Telephone: (702) 362-7800
                                                                 5   Facsimile: (702) 362-9472
                                                                     E-Mail: mbrooks@klnevada.com
                                                                 6              hdavidson@klnevada.com
                                                                 7   Attorneys for Defendant,
                                                                     CENLAR FSB (erroneously sued as “Cenlar Agency, Inc.”)
                                                                 8

                                                                 9                                 UNITED STATES DISTRICT COURT
                                                                10                                          DISTRICT OF NEVADA
                                                                11                                                  ***
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   JEFFREY R. LEGRECA,                                       CASE NO. 2:19-cv-00200-RBF-VCF
                            Las Vegas, Nevada 89145




                                                                13                             Plaintiff,                      STIPULATION AND ORDER TO
                                                                                                                               EXTEND DEADLINE TO FILE
                                                                14              vs.                                            RESPONSIVE PLEADING TO
                                                                                                                               COMPLAINT
                                                                15   CENLAR AGENCY, INC.; EQUIFAX
                                                                     INFORMATION SERVICES, LLC; AND                            (FIRST REQUEST)
                                                                16   EXPERIAN INFORMATION SOLUTIONS,
                                                                     INC.
                                                                17
                                                                                               Defendants.
                                                                18

                                                                19
                                                                                             STIPULATION TO EXTEND DEADLINE TO FILE
                                                                20                             RESPONSIVE PLEADING TO COMPLAINT
                                                                21            Defendant Cenlar FSB (“Cenlar”), by and through its counsel record, Michael R. Brooks,
                                                                22   Esq. and Hunter S. Davidson, Esq. of the law firm Kolesar & Leatham and Plaintiff Jeffrey R.
                                                                23   Legrega (“Plaintiff”), by and through his counsel of record, Jamie S. Cogburn, Esq. and Erik W.
                                                                24   Fox, Esq. of the law firm Cogburn Law Offices, hereby stipulate as follows:
                                                                25            WHEREAS, on February 1, 2019, Plaintiff filed a Complaint (the “Complaint”) against,
                                                                26   among other parties, Cenlar;
                                                                27            WHEREAS, the deadline to submit a Motion or Answer to the Complaint is due February
                                                                28   27, 2019, or twenty one (21) days after the date of service, February 6, 2019.

                                                                     12768.0008/14766362.1                       Page 1 of 2
                                                                 1            WHEREAS, the Parties have agreed to an extension of time for Cenlar to file

                                                                 2   a responsive pleading to allow for additional time to gather background information regarding

                                                                 3   the allegation in the Complaint;

                                                                 4            IT IS THEREFORE STIPULATED AND AGREED that Cenlar shall have through
                                                                 5   and including March 29, 2019 to file a responsive pleading to the Complaint;

                                                                 6            IT IS SO STIPULATEED.
                                                                 7            DATED this 27th day of February, 2019.
                                                                 8   Cogburn Law Offices                               Kolesar & Leatham
                                                                 9
                                                                     By /s/ Erik W. Fox                                By /s/ Michael R. Brooks, Esq.
                                                                10      Jamie S. Cogburn, Esq.                            Michael R. Brooks, Esq.
                                                                        Nevada Bar No. 8409                               Nevada Bar No. 07287
                                                                11      Erik W. Fox, Esq.                                 Hunter S. Davidson, Esq.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                        Nevada Bar No. 8804                               Nevada Bar No. 14860
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12      2580 St. Rose Parkway, Suite 330                  400 South Rampart Boulevard, Suite 400
                                                                        Henderson, Nevada 89074                           Las Vegas, Nevada 89145
                            Las Vegas, Nevada 89145




                                                                13
                                                                     Attorneys for Plaintiff,                          Attorneys for Defendant,
                                                                14   Jeffrey R. Legreca                                CENLAR FSB (erroneously sued as “Cenlar
                                                                                                                       Agency, Inc.”)
                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22
                                                                                                    2-27-2019
                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                     12768.0008/14766362.1                     Page 2 of 2
